004985
Order entered November 16, 2012




                                          In The
                                  Court of 21 ppeals
                                 istmt of at Pallas
                                   No. 05-12-01293-CV

                             JAMES A.WALTER, Appellant

                                            V.

             2IST CENTURY INSURANCE COMPANY, ET AL., Appellee

                     On Appeal from the County Court at Law No. 1
                                 Dallas County, Texas
                         Trial Court Cause No. CC-10-08240-A

                                         ORDER

      The Court has before it appellant’s November 9, 2012 "motion for extension of the time

to perfect an appeal," in which he requests an extension of time to file his brief. The Court

GRANTS the motion and ORDERS appellant to             brief by          10,201L.




                                                   MOLLY
                                                   JUSTICE